Opinion issued February 17, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01055-CV
———————————
In re Texas
Windstorm Insurance Association, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
By petition for writ of mandamus,
relator, Texas Windstorm Insurance Association, challenges the trial court’s
order denying Texas Windstorm Insurance Association’s plea to the jurisdiction.
 
          We deny the petition for writ of
mandamus.
 
                                                                   Per
Curiam
 
Panel consists of Justices Jennings, Higley, and Brown.




[1]           The underlying case is Woodhollow
Partners, Ltd. d./b/a Memorial Oaks Apartments v. Mid-Continental Insurance
Agency, Inc., No. 2008-57931,
in the 165th District Court of Harris County, Texas, the Hon. Josefina
Rendon, presiding.